DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group I (claims 1-5), in the reply filed on August 27, 2021 is acknowledged. Applicant’s election in the reply of August 27, 2021 of SEQ ID NOs: 1-6 as the species for examination is also acknowledged. 
Group election traversal:
Applicant traverses the requirement to elect an invention for examination on the ground that “the invention in claim 1 of Group I is what is used in the invention of Group II” (Remarks, page 2). Applicant also argues that the restriction requirement is circular because Group II encompasses Group I (Remarks, page 2). Applicant additionally argues that the Office has not demonstrated that the inventions require different fields of search or that the different inventions have a different status in the art despite being classified together (Remarks, page 2).
Response:
These arguments were not persuasive. As to Applicant’s first argument above, the products of Group I need not be used in a method for detecting Salmonella serovars. As discussed in the restriction requirement, the products of Group I could also be used to practice a method comprising sequencing or re-sequencing DNA isolated from samples in which the Salmonella serotype is already known. Then, since a product and process of using the product 
In response to Applicant’s second argument regarding search strategies for Groups I and II, it is submitted that Group I requires search terms directed to the specific structural features of the claimed products and does not require the additional search terms directed to methods of using the products needed for examination of Group II. More specifically, searching Group I requires (i) searching the sequence databases for the elected combination of sequences; (ii) conducting text searching related to the elected sequences; and (iii) search terms related to the microplate requirement in claim 1, the requirement in claim 2 for multiple primer pairs to be placed in the same container, and the TaqMan® probes recited in claims 3 and 4. The aforementioned requirements related to claims 2-4 would not be required for searching Group II. As well, since Group I does not require actually detecting different Salmonella serovars, examination of Group II would require additional search terms directed to detecting different Salmonella serovars using a microplate containing primer pairs directed to the different serovars. Thus, the groups do require different search strategies.
Further, to the extent that Applicant is traversing on the ground that undue burden has not been established, it is submitted that the need to perform the different searches discussed above and consider art that may not be relevant to Group II establishes an examination burden. 
Lastly, in response to Applicant’s third argument above, the restriction did not allege that the inventions have a different status in the art despite being classified together, and such is not required for a restriction requirement to be proper.  
Since Applicant’s arguments were not persuasive, the requirement to elect between Group I (claims 1-5) and Group II (claim 6) is still deemed proper and is therefore made FINAL.
Species election traversal:
Applicant also traverses the requirement to elect a species for examination on the following grounds (Remarks, page 2): (1) all of the cited species read on each of the generic claims; (2) the Office has failed to demonstrate that an examination burden exists; and (3) the Office has failed to demonstrate that the different species require different fields of search.
Response:
Applicant’s arguments regarding the requirement to elect a species for examination were also unpersuasive. Applicant’s first argument was unpersuasive because it suggests that a species election is improper unless claims to particular species are presented. As discussed in MPEP 803.02, a species election can be made when only generic claims are presented. Applicant’s second and third arguments were unpersuasive because searching each of the very large number of combinations of pairs of at least two primer pairs encompassed by the claims would be quite burdensome and would also require a different strategy. More specifically, each different primer pair would have to be searched in the sequence databases and also using text-based search strategies, and then each different combination of primers encompassed by the claims would have to be considered. Given the number of primers in Tables 3a and 3b, this searching and subsequent analysis would require a significant amount of time. Therefore, it is clear that a substantial examination burden exists. Also, since the different primers target different Salmonella genes or portions of the Salmonella genome, it is clear that each different primer requires a different search strategy.
The requirement to elect a species for examination is still deemed proper and is therefore made FINAL.
Extension of the search to non-elected species
Journal of Food Protection 2017; 80: 1944-1957), was published in the grace period and was authored by the inventors of the instant application in combination with others. Therefore, it appears likely that Applicant will disqualify this reference as prior art, and, in the interest of more compact prosecution, the search has been extended to non-elected species. 
And, more specifically regarding the elected species of SEQ ID NOs: 1-6, it is noted that the prior art other than the Afroj reference cited above fails to teach or suggest the instant SEQ ID NOs: 1-3. The closest prior art other than Afroj is GenBank Accession Number NC_021810, which discloses the complete genome sequence of Salmonella enterica, subspecies enterica, serovar Heidelberg, strain 41578. Table 3a on page 17 of the substitute specification filed on October 2, 2019 indicates that SEQ ID NOs: 1-3 target nucleotides 1677692-1677980 of this GenBank sequence, and as can be seen in the attached portion of this large genomic sequence, this region encodes a hypothetical protein. Since the prior art fails to teach or suggest using this nucleic acid as a target for serovar-specific Salmonella detection or even Salmonella detection, there is no proper rationale to design primers and probes from this portion of GenBank Accession Number NC_021810. Accordingly, no prior art other than Afroj teaches or suggests the primers of SEQ ID NOs: 1 and 2 and probe of SEQ ID NO: 3.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 27, 2021.
Information Disclosure Statement
3.	Applicant’s submission of Information Disclosure Statements filed on December 18, 2019 is acknowledged.
Several references have not been considered because the copy required by 37 CFR 1.98(a)(2) has not been provided.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Drawings
4.	The drawings filed on June 4, 2019 are acceptable. 

Specification
5.	The substitute specification filed on October 2, 2019 has been entered.
	The substitute specification is objected to for two reasons:
	(A) The use of the term TAQMAN (see, e.g., page 8), which is a trade name or a mark used in commerce, has been noted in this application. These and any other trademarks or trade names should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


(B) The substitute specification is objected to because it fails to provide support for all of the subject matter in original claim 4. More specifically, the substitute specification fails to disclose TaqMan® probes containing HEX, TAMRA, TEXRED, or CY3 as recited in claim 4. As discussed in MPEP 2163.06 III, when the subject matter of an originally filed claim is not disclosed in the remainder of the application, Applicant may amend the specification to include this originally claimed subject matter without introducing new matter.

Claim Objections
6.	Claims 1-3 and 5 are objected to because “Salmonella” in each claim should be italicized.
	Claims 1 and 2 are also objected to because they make reference to tables in the specification. As discussed in MPEP 2173.05(s), reference to tables in the specification is only permissible when there is no practical way to define the invention in words. In this case, reference to the tables is not the only way to define the invention since sequence identifiers can be used for this purpose. 
	Claim 1 is also objected to because of the following informality. Replacing “waterborne agents” in line 2 with “food threat agents” is suggested to improve internal consistency in the claim.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the structural requirements of the claimed array are not entirely clear. The claim requires the array to include “two or more primer pairs placed in a plurality of locations on a microplate.” See line 4. This language can be reasonably interpreted in two ways. The first interpretation is that the claim requires at least two locations (e.g., wells) on the microplate to contain all of the primers in the two or more primer pairs. Thus, if the two or more primer pairs is two primer pairs (i.e., four primers), at least two locations (wells) on the microplate must each contain all four primers. That is, two wells on the microplate must each contain all four primers. The second interpretation is that a single location (e.g., well) need not contain all of the primer pairs so long as the primer pairs are all provided on the microplate. In this interpretation, two primer pairs (i.e., four primers) can be provided on the microplate in 
Claims 3 and 4 each contain the trademark/trade name TAQMAN. Claim 4 also recites the following trademarks/trade names: FAM, HEX, CY3, CY5, and TAMRA.
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe a particular type of oligonucleotide probe in the case of TAQMAN and particular fluorescent dyes in the case of FAM, HEX, CY3, CY5, and TAMRA, and, accordingly, the identification/description is indefinite.
Claim 4 is further indefinite because the meaning of “TEXRED” is not entirely clear. More specifically, it is not clear whether this term is intended to refer to the TEXAS RED® dye or if another meaning is intended. If the former was intended, it is noted that amending the claim to recite TEXAS RED would prompt an indefiniteness rejection for reciting a trademark/trade name as a claim limitation.
Claim 5 is also indefinite by way of its dependency on claim 4.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 2-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Afroj et al. (Journal of Food Protection 2017; 80: 1944-1957).
Regarding claim 2, Afroj discloses a multiplex real-time PCR system that comprises a container for receiving test samples, the container containing two or more primer pairs (see, e.g., page 1949, the “Triplex TaqMan PCR for Salmonella serovars” section; see also the top portion of Table 3 on page 1949). The primer pairs are designed to specifically detect (i.e., to distinguish) DNA from at least two different Salmonella serovars that are food borne pathogens or food threat agents (top portion of Table 3 on page 1949; see also the “Triplex TaqMan PCR for Salmonella serovars” section on page 1949 and page 1945, column 1). As well, the primers all have similar melting temperatures such that they can be used under the same PCR conditions to simultaneously detect the presence of the different Salmonella serovars (page 1949, the “Triplex TaqMan PCR for Salmonella serovars” section). Further, the primers disclosed in the top portion of Table 3 on page 1949 of Afroj are identical to the instant SEQ ID NOs: 1, 2, 4, 5, 7, and 8, respectively. Thus, the system of claim 2 is anticipated by Afroj.
Regarding claim 3, the container in the system of Afroj further includes a TaqMan® probe for each different primer pair (see the top portion of Table 3 on page 1949; see also the “Triplex TaqMan PCR for Salmonella serovars” section on page 1949). These TaqMan® probes are designed to bind to the region flanked by the primers, and each probe is labeled with a 
Regarding claim 4, Afroj discloses TaqMan® probes that are labeled with FAM or Cy5 (Table 3 on page 1949).
Regarding claim 5, Afroj teaches that the probes in the disclosed system are capable of selectively detecting microorganisms from the following Salmonella serovars: Heidelberg, Dublin, and Enteritidis (Table 3 on page 1949; see also pages 1951-1952 and page 1955).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1 is rejected under 35 U.S.C. 103 as being unpatentable over Afroj et al. (Journal of Food Protection 2017; 80: 1944-1957) in view of Bolotin et al. (Journal of Virological Methods 2009; 158: 190-194) and Hantash et al. (US 2008/0124712 A1).
	Claim 1 is drawn to an array for testing a sample simultaneously for a plurality of Salmonella serovars that are foodborne pathogens or waterborne agents. The array comprises two or more primer pairs placed in a plurality of locations on a microplate for receiving test samples. 
Regarding claim 1, Afroj discloses a multiplex real-time PCR system that comprises a container for receiving test samples, the container containing two or more primer pairs (see, e.g., page 1949, the “Triplex TaqMan PCR for Salmonella serovars” section; see also the top portion of Table 3 on page 1949, where three primer pairs are disclosed). The primer pairs are designed to specifically detect (i.e., to distinguish) DNA from at least two different Salmonella serovars that are food borne pathogens or food threat agents (top portion of Table 3 on page 1949; see also the “Triplex TaqMan PCR for Salmonella serovars” section on page 1949 and page 1945, column 1). As well, the primers all have similar melting temperatures such that they can be used under the same PCR conditions to simultaneously detect the presence of the different Salmonella serovars (page 1949, the “Triplex TaqMan PCR for Salmonella serovars” section). Further, the primers disclosed in the top portion of Table 3 on page 1949 of Afroj are identical to the instant SEQ ID NOs: 1, 2, 4, 5, 7, and 8, respectively. 
	The “Triplex TaqMan PCR for Salmonella serovars” section on page 1949 of Afroj and also indicates that the three serovar-specific primer pairs are placed in a tube rather than in a plurality of locations on a microplate as required by claim 1. 
prima facie obvious for the ordinary artisan to substitute a microplate for the tube disclosed in Afroj. As discussed in MPEP 2144.06 and 2144.07, respectively, in the absence of unexpected results, it is prima facie obvious to substitute art-recognized equivalents or to select a known material based on its suitability for the intended purpose. In this case, no evidence of unexpected results has been presented with respect to the use of a microplate rather than a tube, and the teachings of Bolotin indicate that a microplate was suitable for use in the PCR machine used by Afroj (see page 191, column 2 – page 192, column 1). As well, Hantash teaches that multiplex PCRs may be conducted in a single tube or in a well of a microplate (para. 93), thereby indicating that either is suitable for the intended purpose and further suggesting that tubes and microplates are art-recognized equivalents. The ordinary artisan also would have recognized from the teachings of Afroj and Bolotin that tubes or microplates could be used to conduct PCR in the PCR machine used by Afroj, and, accordingly, would have been motivated to select either of these equivalents with a reasonable expectation of success. The ordinary artisan also would have recognized that using a microplate would allow the data shown in Figures 4 and 5 of Afroj to be obtained in a single PCR run. Thus, the array of claim 1 is prima facie obvious. 

13.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over O’Regan et al. (BMC Microbiology 2008; 8: 156) in view of Hadjinicolaou et al. (BMC Microbiology 2009; 9: 97 + Additional File 1), Malorny et al. (Journal of Microbiological Methods 2007; 70: 245-251), and Hantash et al. (US 2008/0124712 A1).1
Salmonella serovars that are foodborne pathogens or waterborne agents. The array comprises two or more primer pairs placed in a plurality of locations on a microplate for receiving test samples. The claim further requires at least one primer in the at least two primer pairs to be selected from those disclosed in Tables 3a and 3b of the specification. These sequences include SEQ ID NOs: 4 and 5, which target the Prot6e gene of Salmonella. 
Regarding claim 1, O’Regan discloses four primer pairs for detecting Salmonella (see, e.g., the abstract and page 2, column 2 – page 3, column 1; see also Table 3 on page 7). The primers have similar melting temperatures such that they can be run simultaneously under the same PCR conditions (see, e.g., page 3; see also Table 3 on page 7). The primer pairs, with the exception of the aceK-specific primer pair, which is designed to detect Salmonella in general (Fig. 2), are also capable of being used to detect and distinguish with specificity DNA from at least two different serovars of Salmonella (see, e.g., Fig. 2 and pages 6-7; see also Table 1 on page 3). Finally, the Salmonella serovars detected by the primers disclosed in O’Regan are foodborne pathogens or food threat agents (see, e.g., pages 1-2).
O’Regan fails to teach all of the elements of claim 1. First, the primers of O’Regan do not include the claimed primers, nor do they target the Prot6e gene targeted by the instant SEQ ID NOs: 4 and 5. Second, the primers of O’Regan are not provided in a microplate.
	Each of Hadjinicolaou and Malorny, though, teaches that Prot6e is a useful amplification target for detection of the Enteritidis serovar of Salmonella (Hadjinicolaou at the abstract and page 4; Malorny at the abstract and pages 247-249, sections 2.4 and 3.1). Each of these references teaches that the nucleotide sequence of the Prot6e gene is known and disclosed in GenBank Accession Number U66901 (Hadjinicolaou at page 4 and Additional File 1; Malorny at Prot6e-specific primers for specific detection of the Enteritidis serovar of Salmonella in addition to describing the manner in which the primers were designed (Hadjinicolaou at page 4 and Additional File 1; Malorny at page 247, Table 2 and section 2.4).
	Neither Hadjinicolaou nor Malorny teaches providing primers in a plurality of different locations on a microplate, but Hantash teaches that multiplex amplification reactions can be conducted in a single tube or a well of a microplate (para. 93).	
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to further include a Prot6e-specific primer pair in the group of primer pairs disclosed by O’Regan. The ordinary artisan would have been motivated to do so, recognizing that additional primers capable of specific detection of the Enteritidis serovar of Salmonella would enhance the ability to specifically detect the presence of this foodborne pathogen in the samples analyzed by O’Regan by providing another primer set capable of serovar-specific detection. As well, as discussed in MPEP 2144.07, it is prima facie obvious to select a known material or method based on its suitability for the intended purpose in the absence of unexpected results. In this case, no evidence of unexpected results has been presented with respect to the use of a Prot6e-specific primer pair, and the teachings of Hadjinicolaou and Malorny each identify Prot6e as a useful target nucleic acid for specific detection of the Enteritidis serovar of Salmonella by PCR. This is sufficient to establish a prima facie case of obviousness for the inclusion of a Prot6e-specific primer pair in the group of primers disclosed in O’Regan.
Further regarding the particular primers of SEQ ID NOs: 4 and 5, which target the Prot6e gene disclosed in GenBank Accession Number U66901, it also would have been prima facie Prot6e nucleotide sequence disclosed in GenBank Accession Number U66901 in combination with the primer design guidance provided by Hadjinicolaou and Malorny to arrive at any number of Prot6e-specific primer pairs, including the claimed Prot6e-specific primer pair of SEQ ID NOs: 4 and 5. In other words, in the absence of unexpected results related to the claimed primer pair of SEQ ID NOs: 4 and 5, this primer pair appears to result from no more than the routine application of the teachings of Hadjinicolaou and Malorny to the design of additional Prot6e-specific primer pairs from the known GenBank sequence. Thus, a combination of primers including the instant SEQ ID NOs: 4 and 5 as well as the primers disclosed in O’Regan is prima facie obvious.
Lastly, it would have been prima facie obvious to provide the primer pairs suggested by the references in multiple locations on a microplate. As discussed in MPEP 2144.06 and 2144.07, respectively, in the absence of unexpected results, it is prima facie obvious to substitute art-recognized equivalents or to select a known material based on its suitability for the intended purpose. In this case, no evidence of unexpected results has been presented with respect to the use of a microplate rather than a tube, and the teachings of Hantash in para. 93 indicate that tubes and microplates are each suitable for the intended purpose of multiplex amplification and further suggest that tubes and microplates are art-recognized equivalents. The ordinary artisan also would have recognized that a microplate would offer the advantage of allowing multiple samples to be analyzed in a single PCR run.
Thus, the array of claim 1 is prima facie obvious.

14.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over O’Regan et al. (BMC Microbiology 2008; 8: 156) in view of Hadjinicolaou et al. (BMC Microbiology 2009; 9: Journal of Microbiological Methods 2007; 70: 245-251).2
These claims are drawn to system for real-time multiplex PCR that is capable of being used to simultaneously test for a plurality of Salmonella serovars that are foodborne pathogens or food threat agents. The system includes a container comprising two or more primer pairs. At least one primer in the at least two primer pairs to be selected from those disclosed in Tables 3a and 3b of the specification. These sequences include SEQ ID NOs: 4 and 5, which target the Prot6e gene of Salmonella. 
Regarding claim 2, O’Regan discloses four primer pairs for detecting Salmonella (see, e.g., the abstract and page 2, column 2 – page 3, column 1; see also Table 3 on page 7). The primers have similar melting temperatures such that they can be run simultaneously under the same PCR conditions (see, e.g., page 3; see also Table 3 on page 7). The primer pairs, with the exception of the aceK-specific primer pair, which is designed to detect Salmonella in general (Fig. 2), are also capable of being used to detect and distinguish with specificity DNA from at least two different serovars of Salmonella (see, e.g., Fig. 2 and pages 6-7; see also Table 1 on page 3). Finally, the Salmonella serovars detected by the primers disclosed in O’Regan are foodborne pathogens or food threat agents (see, e.g., pages 1-2).
Regarding claim 3, O’Regan teaches that each primer pair also includes a TaqMan® probe that is labeled with a different reporter dye and binds to the region located between the primers (Table 3 on page 7).
Regarding claim 4, O’Regan teaches discloses a TaqMan® probe labeled with FAM and a TaqMan® probe labeled with Cy5 (Table 3 on page 7). 

O’Regan does not teach all of the elements of the instant claims because the primers and probes disclosed in the reference do not include the claimed primers and probe, nor do they target the Prot6e gene targeted by the instant SEQ ID NOs: 4-6. 
	Each of Hadjinicolaou and Malorny, though, teaches that Prot6e is a useful amplification target for detection of the Enteritidis serovar of Salmonella (Hadjinicolaou at the abstract and page 4; Malorny at the abstract and pages 247-249, sections 2.4 and 3.1). Each of these references teaches that the nucleotide sequence of the Prot6e gene is known and disclosed in GenBank Accession Number U66901 (Hadjinicolaou at page 4 and Additional File 1; Malorny at page 247, section 2.4). The two references also describe different Prot6e-specific primers and probes for specific detection of the Enteritidis serovar of Salmonella in addition to describing the manner in which the primers were designed (Hadjinicolaou at page 4 and Additional File 1; Malorny at page 247, Table 2 and section 2.4).	
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to further include a Prot6e-specific primer pair and probe in the group of primer pairs and probes disclosed by O’Regan. The ordinary artisan would have been motivated to do so, recognizing that additional primers and probes capable of specific detection of the Enteritidis serovar of Salmonella would enhance the ability to specifically detect the presence of this foodborne pathogen in the samples analyzed by O’Regan by providing another primer set capable of serovar-specific detection. As well, as discussed in MPEP 2144.07, it is prima facie obvious to select a known material or method based on its suitability for the intended Prot6e-specific primer pair and probe, and the teachings of Hadjinicolaou and Malorny each identify Prot6e as a useful target nucleic acid for specific detection of the Enteritidis serovar of Salmonella by PCR. This is sufficient to establish a prima facie case of obviousness for the inclusion of a Prot6e-specific primer pair and probe in the group of primers and probes disclosed in O’Regan.
Further regarding the particular primers of SEQ ID NOs: 4 and 5 and the probe of SEQ ID NO: 6, which target the Prot6e gene disclosed in GenBank Accession Number U66901, it also would have been prima facie obvious for the ordinary artisan to use the known Prot6e nucleotide sequence disclosed in GenBank Accession Number U66901 in combination with the primer and probe design guidance provided by Hadjinicolaou and Malorny to arrive at any number of Prot6e-specific primer pairs and probes, including the claimed Prot6e-specific primer pair of SEQ ID NOs: 4 and 5 and the probe of SEQ ID NO: 6. In other words, in the absence of unexpected results related to the claimed primer pair of SEQ ID NOs: 4 and 5 and the probe of SEQ ID NO: 6, this primer pair and probe appear to result from no more than the routine application of the teachings of Hadjinicolaou and Malorny to the design of additional Prot6e-specific primer pairs and probes from the known GenBank sequence. Thus, a combination of primers and probes including the instant SEQ ID NOs: 4-6 as well as the primers and probes disclosed in O’Regan is prima facie obvious.
Thus, the systems of the instant claims 2-5 are prima facie obvious.

Conclusion
15.	No claims are currently allowable. 
Food Analytical Methods 2009; 2: 81-95) is cited as a reference of interest for its teachings concerning the use of PCR to identify serovars of Salmonella. See the entire document, especially pages 90-91.
Maurischat et al. (International Journal of Food Microbiology 2015; 193: 8-14), which was cited on an IDS, is also identified as a reference of interest for its teachings concerning the importance of serovar-specific detection (pages 13-14) as well as using multiplex PCR for this purpose (abstract and pages 9-11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The O’Regan and Malorny references were cited on an IDS. The Hadjinicolaou reference, minus Additional File 1, was also cited on the IDS.
        2 The O’Regan and Malorny references were cited on an IDS. The Hadjinicolaou reference, minus Additional File 1, was also cited on the IDS.